On Motions for Rehearing.
CRAMER, Justice.
After a reconsideration of this case on motions for rehearing, a majority of the Court is of the opinion that this case should be reversed and rendered, and the following opinion made the opinion of this Court.
In the lower court appellee sued appellants, alleging that hé owned a tract of approximately 113½ acres of land ia-fhe Tone Survey about a half mile from the Belt Line Road and about six miles south of Grand Prairie; that none of said lands are adjacent to any public road and he has no means of ingress and egress to his lands except across appellants’ land which lies •between his land and the Belt Line Road; that he has lived on'one part, or tract, of his land since 1904 and since 1913 has continuously claimed and used a roadway and easement from his said property to the Belt Line Road, over the property of appellants and that same has been claimed and used by him and the former owners of his land; that such roadway was claimed and held openly and adversely to appellants and all their predecessors in title since 1904, and for a long time prior thereto; that the entire Tone Survey was formerly owned by Thomas J. Tone and that his property at no point adjoins any other public or private road, nor does his land adjoin any other survey but is surrounded by lands in the Tone Survey; that the road claimed is one of necessity, in that it is his only means of ingress and egress to and from his land and residence, either for himself or those going to and from his home to a public road; that in using the road he has at all times kept same in proper repair by grading, etc.; that appellants have never interfered with his use of such roadway until about September 1947, when they constructed a dike or levee along the south side of the same, which retards or stops the flow of surface water from the road, making it impassable for long periods of time after rainfall; and that he has for three months been unable to travel the road except by foot. He also plead the 10 and 25-year statutes of limitation, Vernon’s Ann. Civ.St. arts. 5510, 5519; alleged damages; and sought a mandatory injunction. Appellants, after denial, plead their use of the land on which the roadway was claimed by appellee; that appellee’s use was permissive only, and denied his right to injunction; plead that the topography of the land was such that it drained toward: the road; that the surface water was cutting a ditch or gully into the road, which,, if not stopped, would cut across the road: and make it impassable without a bridge or culvert; that the dike or levee caused the-water to spread out and run off the roadway in a southeasterly direction and was. built for the purpose of preventing damage-to the land, and not to damage appellee;, was built under and at the direction and', advice of government authorities, especially the Soil Conservation Service (AAA); that appellants’ land was the dominant estate and not the servient estate so far as their respective lands were concerned and. that appellee had no right to a right-of-way of necessity or otherwise; that the condition of the roadway was brought about through its use by appellee’s son-in-law, and' others invited by appellee, using the road' when it was wet and muddy after rains,, passing in and out in tractors, jeeps, etc. By supplemental petition appellee enlarged on his original allegations; denied he ever purposely injured the roadway; that the only way he and those visiting him could get to and from his home over such road in¡ wet weather, and since construction of the-levee, was in tractors and jeeps; denied', that the levee was constructed under direction of the Soil Conservation Department,, but that same was constructed solely- by appellants.
*599At the conclusion of the testimony, both parties made a motion for an instructed verdict; the court overruled appellants’ motion, sustained appellee’s motion, and rendered judgment establishing an “easement of necessity” forty feet wide and approximately half a mile long; granted a-mandatory injunction ordering appellants to “put said easement and roadway, so described, in as usable a condition as same was prior to the erection of said levee or dike”; and permanently enjoined appellants “from any further interference with the use of such easement and roadway by the plaintiff herein,” etc. This appeal was properly perfected from that order.
Appellants assert that under the evidence there could not be an easement of necessity, as found by the court in her judgment. This assignment should be sustained. The evidence shows without contradiction that all the lands involved were in the Tone Survey, and the land now owned by the Rosiers was sold off by the original owners before they sold the land now owned by Othen. The land now-owned by the Rosiers is the dominant estate, so far as the Othen land is concerned. The record shows that the original owner of the lands in the Tone Survey, at the time he sold the Othen land, had lands adjoining the Othen land over which Othen could have reached the Duncanville Road; also land over which Othen could have reached the Fish Creek Road. A witness for appellee, Harry L. Shellito, Sr., testified that he was 79 years old and had lived in the community involved here for 42 years; was familiar with the Othen and Rosier property; that he lived at one time back of the Rosier property and traveled the road in question many times; the Ros-iers were there before he was; the road had been traveled, until lately, for the last 40 years; he now owns land adjoining the Othen land; he goes out of his land to the Duncanville Road; that there is a road from his house to Othen’s place but there is “a good little branch” between his place and the Othen place; that he travels the road occasionally. Fie further testified with reference to where he lived, back of the Rosier place, as follows;
“Q. When you used that road was that the only way you had out of your property? A. No, I could get out three or four ways; out through the Duncanville Road or Fish Creek Road:”
The record shows that these routes are over lands servient to the Othen land.
In order that a right-of-way of necessity may be established, Othen would have to show that his land was sold off by their former grantor before that of the Rosiers was sold. The reverse is the case here. The law is well settled on this question. See 15 Tex.Jur. 784, sec. 16, which reads as follows;
“The general rule is that, where there is conveyed a tract of land which is surrounded by the grantor’s land or by his and that of third persons, and to which the grantee can only have access or egress through lands other than that conveyed, the grantee has a right of way by necessity over the remaining lands of the grantor. Moreover, the right exists in the tenants and assigns of the vendee as against the tenants or assigns of the vendor.”
In Neblett v. R. S. Sterling Inv. Co., Tex. Civ.App., 233 S.W. 604, 606, error refused, the court said:
“Under this assignment, he submits two propositions, to wit: (1) ‘Ingress and egress to property is an absolute necessity, and if one is deprived thereof he is deprived of his property.’ (2) ‘Where the antecedent grantor conveyed a portion of his land, the law will not presume that he intended to deprive himself of the enjoyment of the remainder.’
“This assignment presents the question that plaintiff has a right of way by necessity over the premises of defendant. In plaintiff’s pleading, he asserts that his property fronts and abuts on Pine Street in the N. P. Turner addition, and that Mt. Vernon street in the' Rossm'oyne addition took the place of Pine street, and that his property fronts and abuts on Mt. Vernon street on the east, and on the alley to the north, and that he had an express easement on and over same, which defendant has obstructed. This pleading does not support an easement by implication or .necessity, but, if this were not true, the assignment must be overruled, *600for a way of necessity arises only between grantor and grantee, and cannot exist when there was never any unity of ownership. 14 Cyc. 1172. In the instant case defendant was not plaintiff’s grantor. There is no privity of title between them. It is well settled that a way pf necessity arises where one has sold land to another, not having any outlet save over the land of the grantor, in which the grantor, by implication, grants a right of way, hut defendant here was not plaintiff’s grantor. Williams v. Kuykendall, Tex.Civ.App., 151 S.W. 629; Alley v. Carleton, 29 Tex. 74, 94 Am.Dec. 260. The rule is equally well settled that-necessity alone, without reference to any relations between the respective owners of land, is not sufficient to create this right. The fact that one’s land is completely surrounded by the land of another does not, of itself, give the former a way of necessity over the land of the latter, where there is no privity of ownership. Ellis v. Blue Mountain Forest Ass’n, 69 N.H. 385, 41 A. 856, 42 L.R.A. 570.”
The common grantor of the parties here, at the time he conveyed the Othen land, had theretofore conveyed the Rosier land, •and therefore the Rosier land was not a part of such grantor’s remaining land at the time of his conveyance of the Othen land. Therefore, the trial court judgment based upon way of necessity cannot be sustained.
But appellee says the easement and right-of-way may be sustained by limitation or prescription. The evidence is uncon-troverted that there is a gate where Othen left his land and entered the Rosier land; that the gate was kept shut and that he opened and closed it when he passed through it. He then went along the line fence of the pasture which was used at all times by the Rosiers as pasture for their stock, until, he entered a lane which ran from the pasture to the Rosier barn and feed lot, then oh past the Rosier home, and then, at the property line on the Belt Line Road, went out a gate which was kept shut and which he opened and closed as he entered the Belt Line Road. The Rosiers used such gate to enter their property and used the lane from their house and barn to the. pasture at all times for their own use.
Under these facts the use of the road was permissive, only, and such permission could be withdrawn at any time. 21 Tex.Jur. 549, sec. 22, reads as follows:
“Under the general law of title by limitation,- possession must be hostile to the true owner in the sense of an intent on the part of the possessor to hold the land as his own, the statutory expression ‘claim of right’ being construed to signify the ■requisite that the claimant must not have entered upon the land in subordination to the owner. Claim of right adversely to the owner is also essential to prescriptive title t'o any easement, including a highway easement. ‘The general rule is that, before a highway can be established by prescription, it must appear that the general public, under a-claim -of right, and not by mere permission of the owner, used some defined way, without interruption or substantial change, for at least the longest period of limitation prescribed by statute in an action involving the title to land.’ Obviously the use cannot be adverse where it is, and always has been, by express permission of the owner in terms indicating that he is to be free to withdraw permission. The same is also true where a tacit permission appears. If the rule were otherwise, every license would mature into a legal right, and unneighborly conduct would be encouraged—which is contrary to the policy of the law.”
Since there were gates at both the entrance and the exit to the land over which the roadway easement is claimed, and the land between the gates was at all times used by the Rosiers, limitation • could not be claimed by Othen. Rick v. Grubbs, Tex.Sup., 214 S.W.2d 925. Headnote (2) of the Rick case states, in substance, the Supreme Court’s holding (opinion by Justice Hart), as follows:
“Adverse possession cannot exist if occupancy of land involved is shared with the owner or his agents or his tenants.” Judge Alexander, when on the Waco Court of Civil Appeals, in Brundrett v. Tarpley, 50 S.W.2d 401, 402, stated the rule as follows:
“The right to an easement by prescription rests upon'the presumption that the owner of the land has granted the ease*601ment, and that the grant has been lost. City of Austin v. Hall, 93 Tex. 591, 57 S.W. 563; Porter v. Johnson, Tex.Civ. App., 151 S.W. 599, at page 601; Phillips v. Texas & P. R. Co., Tex.Com.App., 296 S.W. 887, 880. In order for the long-continued use of a roadway to raise the presumption that there was such grant, it must not only be continuous and uninterrupted for the full ten-year period, but the use by those claiming the easement must be adverse under a claim of right. The adverse claim is the very foundation of the right. Use with the permission of the owner will never ripen into prescription. Since the plaintiff was using the roadway with the permission of the owner, he did not acquire- a prescriptive right to the easement.” (Citing authorities.)
In Nance v. McClellan, 126 Tex. 580, 89 S.W.2d 774, 777, 106 A.L.R. 117 (Com. App., opinion approved'by Supreme Court), Justice Smedley stated the rule as follows:
“After a careful examination of all of the evidence, - we find that the Court of Civil Appeals correctly concluded that there was no ‘controverted issue of fact, as to whether the public had acquired a right to a street in front of the lot * * * by a prescription.’ The statement of facts contains no evidence whatever proving or tending to prove that the city or any member of the public ever asserted a right, adverse or hostile, to the title or rights of the railway company, to use the right of way for a roadway or street. On the contrary, all of the facts and circumstances conclusively show that the large area south of the railroad tract was left open and unfenced by the railway company for the convenience of its patrons and the public generally, and that the public used it promiscuously as ‘open country’ with the owner’s permission and not under claim of right. A right cannot be established by prescription unless the use is adverse and under claim of right. ‘The foundation of prescriptive title is the presumed grant of the party whose rights are adversely affected; but where it appears that the enjoyment has existed by the consent or license of such party, no presumption of grant can be made.’ ” (Citing authorities.)
See Weber et ux. v. Chaney, Tex.Civ. App., 5 S.W.2d 213, and Sassman v. Collins, 53 Tex.Civ.App., 71, 115 S.W. 337, error refused, for a full discussion of both Way of Necessity and Roadway by Prescription.
Since under no view of the testimony was there a way . of necessity, or title by limitation or prescription, in appellee, the judgment of the court below is, on rehearing, reversed and here rendered for appellants. . Mr. BOND, Chief Justice, adheres to the original opinion and for the reasons there stated dissents from the holding of the majority.
BOND, C. J., dissents.